Citation Nr: 0533656	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from June 14, 1978, to 
November 30, 1990.  He also had 7 years, 6 months and 25 days 
of active service prior to June 14, 1978, including a period 
from July 16, 1968, to August 13, 1971.  He died in November 
1994.  The appellant is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2001 
rating decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma that denied an application to reopen a previously 
denied claim of service connection for the cause of the 
veteran's death.  

This case was remanded by a decision of the Board dated in 
November 2004.


REMAND

The veteran's death certificate reflects that he died on 
November [redacted], 1994, of renal shutdown/failure due to as a 
consequence of liver and lung metastatic disease due to or as 
a consequence of carcinoma of the rectum.  

The appellant makes several assertions, one of which was 
addressed by the Board's earlier remand, namely that 
carcinoma of the rectum was so advanced by the time it was 
discovered in 1994 that it must have started before the 
veteran was released from active military service in 1990.  
She also asserts that the carcinoma that led to the veteran's 
death was the result of his exposure to herbicides while in 
Vietnam and/or the result of his exposure to ionizing 
radiation while stationed in Europe following the Chernobyl 
nuclear power plant accident that occurred in 1986.  This 
latter assertion was made at a hearing held in April 2003.  

Although not addressed previously, the Board notes that 
cancer of the rectum is recognized by VA as a radiogenic 
disease (one that may be induced by ionizing radiation).  
38 C.F.R. § 3.311 (2005).  Because it is a radiogenic 
disease, and because the appellant claims that the veteran 
was exposed to ionizing radiation while in service 
(presumably sometime after the Chernobyl accident in April 
1986), the procedural provisions of 38 C.F.R. § 3.311 apply.  
In order to facilitate adjudication along the lines required 
by this regulation, further evidentiary development is 
required.

The record reflects that at the time the veteran was seen at 
Harrisburg Medical Center in September 1994 rectal cancer was 
diagnosed.  It was noted that he had been treated on an 
outpatient basis at the VA Hospital in Marion for 
hemorrhoids.  History of a thrombosed hemorrhoid treated by 
incision and drainage at a VA center in Tennessee six weeks 
before was also recorded.

At the April 2003 hearing, the appellant testified that prior 
to the terminal diagnosis, the veteran had sought treatment 
at an unspecified VA facility in Tennessee, and at the 
Marion, Illinois VA. 

The case was referred to a VA physician for review and a 
medical opinion in June 2005.  The examiner referred to the 
lack of records between November 1991 and September 1994, 
although noting that there was a history of hemorrhoidectomy 
in July 1994.  While the 2003 hearing officer asked the 
appellant for more detailed information regarding the 
location of treatment in Tennessee, the Board finds that 
another attempt should be made to secure any records of 
treatment between 1990 and the September 1994 
hospitalization.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO should notify the appellant of the 
information and evidence needed to 
substantiate her claim relating to 
ionizing radiation, and of what part of 
such evidence she should obtain and what 
part VA will yet attempt to obtain on 
her behalf. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002).  She should be told to 
submit all pertinent evidence in her 
possession.  She should also be 
instructed that the veteran's 
whereabouts while stationed in Europe 
after the Chernobyl accident is 
necessary information related to her 
claim that he was exposed to ionizing 
radiation.  Any information she has 
along these lines should be requested, 
including any copies of orders for duty 
or assignments, temporary or otherwise.  
She should be told that medical opinion 
evidence linking the veteran's cancer to 
his ionizing radiation exposure is the 
type of evidence necessary to 
substantiate the claim.

2.  The RO should also specifically 
obtain all of the veteran's clinical and 
treatment reports from the Marion, 
Illinois VA Medical Center.  A 
computerized search should also be 
implemented to determine if, when and 
where the veteran received treatment at 
a VA facility in Tennessee.  If the 
records sought are not secured, the RO 
should notify the appellant and explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The appellant should also be asked 
to provide the names and addresses of 
any and all providers, to include those 
within the VA system, who treated the 
veteran from the time of service 
discharge until his death.  After 
securing the necessary releases, such 
records should be requested and 
associated with the claims folder, if 
not already of record.  

4.  The RO should contact the service 
department in order to obtain all 
information related to the veteran's 
assignments and duty locations and his 
possible exposure to ionizing radiation.  
To the extent possible, estimates of the 
level of exposure should be made.  The 
procedures outlined in 38 C.F.R. § 3.311 
should thereafter be followed as 
appropriate.  

5.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

